Title: To James Madison from the Synod of the Presbyterian Church in South Carolina and Georgia, 6 November 1813 (Abstract)
From: Synod of the Presbyterian Church in South Carolina and Georgia
To: Madison, James


        § From the Synod of the Presbyterian Church in South Carolina and Georgia. 6 November 1813, Abbeville, S.C. “Firmly believing that all mankind, collectively as well as individually, are in the most absolute manner dependent on the blessing of the Almighty for their present & future happiness, the Synod of the Presbyterian Church in South Carolina & Georgia, feel a grateful satisfaction in being able to recognize in their Chief Magistrate’s late conduct the influence of the same sentiment. We feel confident that we express the undivided sentiment of all the Churches under our pastoral care when we assure you, sir, that the appointment of a day of general humiliation & prayer by the General Government in September last was peculiarly pleasing & approved by all. This satisfaction, we are happy to add, was not confined to the minds of professors of Religion of our own Denomination.
        
        “In the distinguishing interpositions of Divine Providence in our favor as a Nation and in the success with which it has pleased God to crown the exertions of our armies both on land & water since that period, we cannot but recognize an Almighty hand and a most consoling evidence that the many fervent prayers which were presented to Heaven for our dear & common country have been remarkably answered. Believing also that national gratitude is a duty as clearly founded in reason & strongly enforced by Revelation as that for personal blessings, the Synod, impressed with sentiments of profound respect for your personal character & attachment to your administration, take this opportunity to suggest that it would be highly gratifying to them & the Churches in their connexion if a day were appointed by the General Government for the purpose of expressing the Gratitude of the Nation to the Almighty Disposer of events for his recent manifestations of goodness to us as a people. This liberty we have taken from a conviction that it is not only an incumbent duty but also that such a step would be happily conducive towards healing divisions in political opinion & cementing more strongly the attachment of all to those measures which have been adopted for the common good of which as a body we approve.
        “Praying that you may be blessed with a continuation of much public usefulness & personal happiness in this life and a rich reward of unceasing felicity beyond the grave, we are respectfully yours in the best of bonds.”
      